Citation Nr: 1513645	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling. 

2. Entitlement to an increased rating for irritable bowel syndrome (IBS), currently rated as 10 percent disabling. 

3. Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1963 to May 1963. He was in the Army National Guard (ARNG) with periods of service from April to June 1964; September 1974 to January 1975; January 1975 to September 1974; June 1975 to December 1978 and from December 1978 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas. In that decision, the cervical spine disability was increased to 10 percent disabling and the IBS was continued at 10 percent. 

The Veteran raised the issue of TDIU in conjunction with his increased rating claims in his May 2008 notice of disagreement. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In February 2015, the Veteran testified before the undersigned at a Board Videoconference hearing. A copy of the transcript is in the file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

At the February 2015 Board hearing, the Veteran stated that his disabilities had worsened since his last VA examination in November 2011 (Transcript, pp 6, 9). He is entitled to a new examination. Snuffer v. Gober, 10 Vet. App. 400 (1997). 

In conducting an examination for the cervical spine, the examiner should ask the Veteran about flare ups. If reported, the examiner should express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time and, if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Both examination reports should note the disabilities' impact on the Veteran's ability to obtain and maintain substantially gainful employment. 

As records show the Veteran has participated in vocational rehabilitation through VA, these records should also be associated with the file for the purposes of adjudication of the TDIU. See Moore v. Gober, 10 Vet. App. 436, 440 (1997). 

Accordingly, the case is REMANDED for the following action: 

1. Associate any updated VA treatment records with the file as well the Veteran's VA vocational rehabilitation folder/records. 

2. After completing the above development, schedule the Veteran for a new VA examination for IBS. The claims folder should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.

The examiner should note all symptoms shown to be present and due to the service-connected IBS, as well as their frequency, severity and duration. 

The examiner should provide an opinion commenting on the Veteran's ability to maintain substantially gainful employment in consideration of his service-connected disability.

3. Schedule the Veteran for a new VA examination for the cervical spine. Again, the claims folder should be made available to the examiner and the report should reflect review of the file.

All symptoms due to the cervical spine should be noted. Also, the examiner should report whether there is additional loss of function lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. If the examiner is unable to answer these questions, reasons for this inability should be provided.

The examiner should provide an opinion commenting on the Veteran's ability to maintain substantially gainful employment in consideration of his service-connected disability. 

4. If the Veteran is found unable to maintain substantially gainful employment by the examiner and does not meet the schedular requirements for TDIU under § 4.16(a), refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

5. Readjudicate the claims increased ratings and entitlement to a TDIU. If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

